DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 27, 2022 has been entered.
Accordingly, claims 1, 7 and 11 were amended. Claims 1-13 are currently pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under pre-AlA 35 U.S.C. 102(a) and 102(b) as being anticipated by Cho et al. (Cho, US 2002/0054253).
Re Claim 1: As shown in Figs. 4 and 5, Cho discloses a liquid crystal display panel comprising:
a first substrate 1(102) (array substrate) and a second substrate 1(200) (color filter substrate) opposed to each other with a liquid crystal layer 150 therebetween;
scan lines 142 extending overall in a first direction (horizontal direction in Fig. 4);
signal lines 144 extending overall in a second direction (vertical direction in Fig. 4) crossing the first direction;
a light shield layer 210 (paragraphs 21-23 and 36); and
a plurality of pixels 146 that are surrounded by the scan lines 142 and the signal lines 144 and that are arranged in a matrix, each of the pixels has an opening surrounded by the light shield layer 210, the plurality of pixels respectively surrounded by the light shielding layer 210, including
     a first pixel 146a having a first opening surrounded by the light shield layer 210, and 
     a second pixel 146b having a second opening surrounded by the light shield layer 210, wherein
the first opening and the second opening are arranged in the first direction,
the first opening is an outermost opening in the first direction (partly covered by the light shield layer 270 in black matrix area BM),
the second opening is other than the outermost opening,
a length of the first opening in the first direction is shorter than a length of the second opening in the first direction (Fig. 4),
the light shielding layer includes
     a first light shield 210 (corresponding to periphery black matrix area BM) that surrounds the respective pixels 146, the first light shield including an outermost light shield that covers an outermost side of the first pixel 146a (at right in Fig. 4) in the first direction [0036], and 
     a second light shield 210 that covers thin film transistors T of the respective pixels 146 and that is other than the first light shield 210,
a length of the first opening between the outermost light shield 210 (BM) and the second light shield 210 in the first direction is different from a length of the second opening between the first light shield (portion between pixels 146a and 146b at right in Fig. 4) other than the outermost light shield 210 (BM) and the second light shield 210 (covering TFT) in the first direction, and
the respective pixels 146 are surrounded by the light shield layer 210 overlapping the signal lines 144 and the scan lines 142 that are adjacent to the respective pixels 146 (Fig. 4).
It is noted that the light shielding layer 210 covers the periphery of the display region of the array substrate and corresponding to the non-display regions of the array substrate (paragraphs 21-23). Accordingly, it is inherent that the plurality of pixels 146 are respectively surrounded by the light shield layer 210, wherein the light shield layer 210 covers thin film transistors of the respective pixels 146 and surrounds the respective pixels 146.
Re Claim 2: The liquid crystal display panel according to claim 1, wherein the scan lines 142 and the signal lines 144 are overlapped by the light shield layer 210 (See Figs. 1, 3 and 5 where the scanning lines comprising gate electrodes and the signal lines are overlapped).
Re Claim 3: The liquid crystal display panel according to claim 2, wherein, as shown in Fig. 5,
the second substrate 1 (200) has a first surface side that faces the liquid crystal layer 150, and
the light shield layer 210 is disposed on the first surface side of the second substrate 1(200).
Re Claim 4: The liquid crystal display panel according to claim 3, wherein, as shown in Figs. 4 and 5,
the first substrate 1(102) has a first surface side and a second surface side that faces the liquid crystal layer 150, and
the scan lines 142 and the signal lines 144 are disposed on the second surface side of the first substrate 1(102).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Cho et al. (Cho, US 2002/0054253) in view of Taguchi et al. (Taguchi, US 2009/0195481).
Re Claim 5: The liquid crystal display panel according to claim 4:
Cho does not disclose a structure of each of the plurality of pixels in detail.
As shown in Fig. 2, Takuchi discloses a liquid crystal display panel 1 comprising a plurality of pixels, wherein each of the plurality of pixels includes 
a lower electrode 14 (common electrode), a
n insulating film 15 formed on the lower electrode 14, and 
an upper electrode 16 formed on the insulating film 15 and provided with a slit-shaped aperture 16b having a predetermined angle (extending in X direction) with respect to the second direction Y (paragraph 30).
Accordingly, it is obviously applicable to the liquid crystal display panel of Cho in order to realize a multi-domain display with in-plane switching.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ a liquid crystal display panel comprising a plurality of pixels, wherein each of the plurality of pixels includes a lower electrode, an insulating film formed on the lower electrode, and an upper electrode formed on the insulating film and provided with a slit-shaped aperture having a predetermined angle with respect to the second direction Y in order to realize a multi-domain display with in-plane switching.
Claim 6 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Cho et al. (Cho, US 2002/0054253) in view of Taguchi et al. (Taguchi, US 2009/0195481) as applied to claim 5 above, and further in view of Adachi et al. (Adachi, US 2011/0058128).
Re Claim 6: The liquid crystal display panel according to claim 5:
As shown in Fig. 5 of Taguchi, the pixel is regular hexagonal. Taguchi does not disclose that the signal lines are bent along a shape of the pixels or the slit-shaped aperture.
As shown in Figs. 20 and 21, Adachi discloses a liquid crystal display panel comprising a plurality of pixels having slit-shaped aperture with bending shape, wherein the signal lines 7 are bent along a shape of the pixels or the slit-shaped aperture in order to reduce non-effective areas (paragraph 210).
Thus, as taught by Adachi, it would have been obvious to one of ordinary skill in the art at the time the invention was made to bend the signal lines along a shape of the pixels or the slit-shaped aperture in order to reduce non-effective areas.
Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive. 
With respect to Claim 1, Applicant argued that Cho fails to anticipate the limitations
“the light shield layer includes 
     a first light shield that surrounds the respective pixels, the first light shield including an outermost light shield that covers an outermost side of the first pixel in the first direction, and 
     a second light shield that covers thin film transistors of the respective pixels and that is other than the first light shield,
a length of the first opening between the outermost light shield and the second light shield in the first direction is different from a length of the second opening between the first light shield other than the outermost light shield and the second light shield in the first direction, and 
the respective pixels are surrounded by the light shield layer overlapping the signal lines and the scan lines that are adjacent to the respective pixels.”
The examiner disagrees with Applicant’s remark since Cho still anticipates all of limitations of claim 1 as shown above.
The application is therefore not in condition for allowance.
Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re Claims 7 and 11, the most relevant reference, US 2009/0195481 to Taguchi et al. (Taguchi) fails to disclose or suggest a liquid crystal display panel in which
the slit-shaped aperture partially overlaps the light shield layer surrounding the respective pixel; and
the light shielding layer includes
     a first light shield that surrounds the respective pixels 146, the first light shield including an outermost light shield that covers an outermost side of the first pixel in the first direction, and 
     a second light shield that covers thin film transistors of the respective pixels and that is other than the first light shield,
a length of the first opening between the outermost light shield and the second light shield in the first direction is different from a length of the second opening between the first light shield other than the outermost light shield and the second light shield in the first direction, and
the respective pixels are surrounded by the light shield layer overlapping the signal lines and the scan lines that are adjacent to the respective pixels.
Re Claim 7, as shown in Figs. 1-3, Taguchi only discloses a liquid crystal display panel comprising:
a first substrate 3 and a second substrate 4 opposed to each other with a liquid crystal layer 2 therebetween;
scan lines 9 extending overall in a first direction X (paragraph 26);
signal lines (not shown) extending overall in a second direction Y crossing the first direction (paragraph 26);
a plurality of pixels (corresponding to pixel electrodes 16 and common electrodes 14) that are surrounded by the scan lines 9 and the signal lines and that are arranged in a matrix, the plurality of pixels including
     a first pixel W having a first opening and arranged in an outermost area in a display area 24 in the first direction, and 
     a second pixel R, G or B having a second opening and arranged in an area other than the outermost area in the display area 24; and 
a light shield layer BM surrounding the first pixel W and the second pixel R, G or B (paragraphs 34 and 35), wherein
each of the pixels includes
     a lower electrode 14 (common electrode),
     an insulating film 15 formed on the lower electrode 14, and
     an upper electrode 16 (pixel electrode) formed on the insulating film 15 and provided with a slit-shaped aperture 16b having a predetermined angle (extending in first direction X) with respect to the second direction (paragraph 30).
Re Claim 11, as shown in Figs. 1-3, Taguchi only discloses a liquid crystal display panel comprising:
a first substrate 3 and a second substrate 18 opposed to each other with a liquid crystal layer 2 therebetween; and
scan lines 9 extending overall in a first direction X (paragraph 26);
signal lines (not shown) extending overall in a second direction Y crossing the first direction (paragraph 26); and
a plurality of pixels arranged in the first direction X and the second direction Y, in a display area 24, each of the pixels having a lower electrode 14 (common electrode) and an upper electrode 16 (pixel electrode) that has a slit-shaped aperture 16b having a predetermined angle (extending in X direction) with respect to the second direction Y (paragraphs 26 and 30),
wherein
the plurality of pixels, respectively surrounded by a light shield layer BM (Fig. 2), includes 
     a first pixel W having a first opening and located in an outermost peripheral side of the display area 24 (contour of display area) and 
     a second pixel R, G or B having a second opening and located in other than the outermost peripheral side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday 0 Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        November 8, 2022